     8:19-cv-02100-HMH          Date Filed 07/29/19     Entry Number 1       Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENWOOD DIVISION

 U.S. EQUAL EMPLOYMENT                          )       Civil Action No.: _____________
 OPPORTUNITY COMMISSION,                        )
                                                )
                Plaintiff,                      )
                                                )                 COMPLAINT
        v.                                      )
                                                )           JURY TRIAL DEMAND
 MEDTRONIC, INC.,                               )
                                                )
                Defendant.                      )
                                                )

                                  NATURE OF THE ACTION

       This is an action under Title I of the Americans with Disabilities Act of 1990, as amended

(“ADA”), and Title I of the Civil Rights Act of 1991, to correct unlawful employment practices

on the basis of disability and to provide appropriate relief to April Jackson (“Jackson”) who was

adversely affected by such practices. The Equal Employment Opportunity Commission (the

“Commission”) alleges that Defendant Medtronic, Inc. (“Defendant”) denied a reasonable

accommodation to, denied permanent hire to, and discharged Jackson on the basis of her disability,

in violation of the ADA.

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343, and 1345. This action is authorized and instituted pursuant to Section 107(a) of the ADA,

42 U.S.C. § 12117(a), which incorporates by reference Section 706(f)(1) and (3) of Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-5(f)(1) and (3) and pursuant to

Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.
      8:19-cv-02100-HMH         Date Filed 07/29/19       Entry Number 1        Page 2 of 10




       2.      The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the District of South Carolina, Greenwood

Division. This lawsuit is being filed in the Greenwood Division because a substantial part of the

events or omissions giving rise to the claims alleged in this suit occurred within the Greenwood

Division.

                                            PARTIES

       3.      Plaintiff, the Commission, is the agency of the United States of America charged

with the administration, interpretation, and enforcement of Title I of the ADA and is expressly

authorized to bring this action by Section 107(a) of the ADA, 42 U.S.C. § 12117(a), which

incorporates by reference Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).

       4.      At all relevant times, Defendant, a Minnesota corporation registered to conduct

business in the state of South Carolina, has continuously been doing business in the State of South

Carolina and the City of Greenwood. At all relevant times, Defendant has continuously had at

least 15 employees.

       5.      At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce under Section 101(5) of the ADA, 42 U.S.C.§ 12111(5), and Section

101(7) of the ADA, 42 U.S.C. § 12111(7), which incorporates by reference Sections 701(g) and

(h) of Title VII, 42 U.S.C. §§ 2000e(g) and (h).

       6.      At all relevant times, Defendant has been a covered entity under Section 101(2) of

the ADA, 42 U.S.C. § 12111(2).

                                  CONDITIONS PRECEDENT

       7.      More than thirty days prior to the institution of this lawsuit, Jackson filed a charge

with the Commission alleging violations of the ADA by Defendant.



                                                   2
      8:19-cv-02100-HMH           Date Filed 07/29/19       Entry Number 1        Page 3 of 10




       8.        On February 14, 2019, the Commission issued to Defendant a Determination

finding reasonable cause to believe that the ADA was violated and inviting Defendant to join with

the Commission in informal methods of conciliation to endeavor to eliminate the discriminatory

practices and provide appropriate relief.

       9.        The Commission engaged in communications with Defendant to provide Defendant

the opportunity to remedy the discriminatory practices described in the Determination.

       10.       The Commission was unable to secure from Defendant a conciliation agreement

acceptable to the Commission.

       11.       On May 10, 2019, the Commission issued to Defendant a Notice of Failure of

Conciliation.

       12.       All conditions precedent to the initiation of this lawsuit have been fulfilled.

                                     STATEMENT OF CLAIMS

       13.      As described more fully below, from on or around October 3, 2016 through on or

around February 12, 2017, Defendant engaged in unlawful employment practices at its

Greenwood, South Carolina facility in violation of 42 U.S.C. § 12112(a), when it refused to

provide a reasonable accommodation to Jackson, discharged Jackson on the basis of her disability,

and denied permanent hire to Jackson on the basis of her disability, as more fully described below.

       14.      Jackson is and at all relevant times has been a qualified individual with a disability

under 42 U.S.C. § 12102 and 42 U.S.C. § 12111(8).

       15.      Jackson has congenital abnormalities, including unilateral renal agenesis (i.e., the

absence of one kidney) and an under-formed, dysfunctional bladder. Jackson’s congenital

abnormalities substantially limit her ability to process and eliminate bodily waste, specifically




                                                   3
      8:19-cv-02100-HMH          Date Filed 07/29/19     Entry Number 1        Page 4 of 10




urine, which can result in frequent and potentially severe health effects, such as urinary tract

infections and hematuria.

       16.    At all relevant times, Defendant met the operational needs of its Greenwood, South

Carolina facility in part by using employees provided by a temporary staffing agency (the “Staffing

Agency”).

       17.    On or around October 3, 2016, the Staffing Agency placed Jackson to work at

Defendant’s Greenwood, South Carolina facility as a forklift operator/waste hauler.

       18.    Jackson worked at Defendant’s Greenwood, South Carolina facility from on or

around October 3, 2016 through on or around February 10, 2017.

       19.    At all relevant times, Jackson was qualified to perform the essential functions of her

job as a forklift operator/waste hauler.

       20.    At all relevant times, the Staffing Agency was Jackson’s direct employer for

purposes of her work at Defendant’s Greenwood, South Carolina facility.

       21.    While employed at Defendant’s Greenwood, South Carolina facility, Jackson

worked a full-time schedule, and occasionally worked overtime.

       22.    Defendant had the authority to terminate the assignment of any employee placed by

the Staffing Agency to work at Defendant’s Greenwood, South Carolina facility.

       23.    Defendant had the authority to terminate Jackson’s assignment at its Greenwood,

South Carolina facility.

       24.    One or more of Defendant’s employees conducted Jackson’s orientation training.

       25.    One or more of Defendant’s employees provided job-specific training to Jackson.

       26.    One or more of Defendant’s employees directly supervised Jackson during the day-

to-day performance of Jackson’s job duties.



                                                 4
      8:19-cv-02100-HMH            Date Filed 07/29/19   Entry Number 1        Page 5 of 10




       27.   Upon information and belief, one or more of Defendant’s employees had the

authority to discipline Jackson.

       28.   The work performed by Jackson at Defendant’s Greenwood, South Carolina facility

was akin to the work performed by individuals directly employed by Defendant at said facility.

       29.   Jackson used equipment provided by Defendant to perform her job duties at

Defendant’s Greenwood, South Carolina facility.

       30.   Defendant required that Jackson adhere to Defendant’s employee policies while

performing work at Defendant’s Greenwood, South Carolina facility.

       31.   At all relevant times, Defendant was a joint employer of Jackson in relation to the

work Jackson performed at Defendant’s Greenwood, South Carolina facility.

                                             Discharge

       32.   At all relevant times, Jackson performed her job duties at a level that met Defendant’s

legitimate expectations.

       33.   At all relevant times, Defendant applied an attendance policy to individuals working

at its Greenwood, South Carolina facility.

       34.   Defendant required that Jackson adhere to the aforementioned attendance policy

while performing work at its Greenwood, South Carolina facility.

       35.   Under Defendant’s attendance policy, employees received applicable points for an

absence regardless of the reason for their absence.

       36.   Upon information and belief, Defendant’s attendance policy did not make an

exception for absences taken as leave pursuant to the ADA.

       37.   On December 20, 2016, Defendant learned that Jackson has only one kidney, and

that her condition had caused Jackson to urinate blood for two days.



                                                 5
      8:19-cv-02100-HMH          Date Filed 07/29/19       Entry Number 1        Page 6 of 10




       38.    On or around February 6, 2017, Jackson sought medical treatment after experiencing

several negative health effects caused by her disability, including urinating blood and a urinary

tract infection. Jackson’s medical care provider wrote Jackson out of work for three days (i.e.,

until February 9, 2017).

       39.    Despite Jackson’s doctor’s instruction not to return to work, Jackson, who worked

the night shift, timely reported for work at or around midnight on the evening of February 6, 2017.

Jackson attempted to work her full shift but left early due to her disability.

       40.    Upon information and belief, prior to leaving her shift early, Jackson provided her

shift supervisor, an employee of Defendant, with two copies of the doctor’s note excusing Jackson

from work until February 9, 2017. Jackson requested that her supervisor provide a copy of the

note to Defendant’s human resources department once human resources arrived for the day.

       41.    Jackson did not report for her shift on the evening of February 7, 2017 or the evening

of February 8, 2017.

       42.    Jackson timely reported for work at or around midnight on the evening of February

9, 2017. Jackson worked her shift into the morning of February 10, 2017. Towards the end of

Jackson’s shift, Jackson was advised by a co-worker that he was there to cover part of Jackson’s

shift, indicating to Jackson that he presumed Jackson had been terminated.

       43.    Jackson called her shift supervisor, who confirmed that Jackson had been terminated.

The shift supervisor would not disclose to Jackson why she had been terminated, and instead

directed Jackson to call Defendant’s human resources department.

       44.    On February 10, 2017, Defendant instructed the Staffing Agency to terminate

Jackson’s assignment effective immediately.




                                                  6
      8:19-cv-02100-HMH         Date Filed 07/29/19      Entry Number 1     Page 7 of 10




       45.   Defendant instructed the Staffing Agency to terminate Jackson’s assignment due to

Jackson’s alleged violation of Defendant’s attendance policy.

       46.   The absences that resulted in Jackson’s alleged violation of Defendant’s attendance

policy were, with one exception, due to Jackson’s disability.

       47.   On or around February 12, 2017, the Staffing Agency employee responsible for

servicing Defendant’s account requested that Defendant reconsider Jackson’s termination, given

that Jackson’s recent absences were covered by a doctor’s note.

       48.   Upon information and belief, Respondent did not respond to the Staffing Agency’s

request for reconsideration.

       49.   Defendant terminated Jackson on or around February 10, 2017 because of her

disability in violation of the ADA.

                                  Reasonable Accommodation

       50.   At all times relevant, Jackson was capable of performing all essential functions of

her position with a reasonable accommodation.

       51.   On or around February 10, 2017, Defendant failed to engage in the interactive

process and failed to consider any potential accommodations that would permit Jackson to remain

employed. Instead, Defendant summarily terminated Jackson.

       52.   On or around February 12, 2017, Defendant ignored the Staffing Agency’s request

that Jackson be reinstated, thereby continuing to deny Jackson reasonable accommodation,

continuing to fail to engage in the interactive process, and failing to consider any potential

accommodations that would permit Jackson to remain employed.




                                                7
      8:19-cv-02100-HMH          Date Filed 07/29/19        Entry Number 1       Page 8 of 10




        53.   Upon information and belief, Defendant could have accommodated Jackson’s

disability without an undue hardship on Defendant, and in a manner that would have permitted

Jackson to remain employed.

        54.   Defendant failed to consider any accommodation for Jackson before terminating her.

        55.   Defendant failed to engage in the interactive process prior to terminating Jackson.

        56.   Defendant failed to provide a reasonable accommodation for Jackson’s disability in

violation of the ADA.

                                          Failure to Hire

        57.   At the time Defendant terminated Jackson’s assignment, Defendant was in the

process of directly hiring Jackson for permanent employment at Defendant’s Greenwood, South

Carolina facility.

        58.   On or around January 16, 2017, Defendant transferred Jackson from a day shift

position to a night shift position. Jackson was told the night shift position would be her permanent

position once Jackson was directly hired by Defendant.

        59.   Defendant failed to directly hire Jackson because of her disability in violation of the

ADA.

        60.   The effect of the practices complained of above has been to deprive April Jackson of

equal employment opportunities and otherwise adversely affect her status as an employee, because

of her disability.

        61.   The unlawful employment practices complained of above were intentional.

        62.   The unlawful employment practices complained of above were done with malice or

with reckless indifference to the federally protected rights of April Jackson.




                                                 8
      8:19-cv-02100-HMH          Date Filed 07/29/19       Entry Number 1       Page 9 of 10




                                      PRAYER FOR RELIEF

        Wherefore, the Commission respectfully requests that this Court:

        A.     Grant a permanent injunction enjoining Defendant, its officers, successors, assigns,

and all persons in active concert or participation with it, from any employment practice that

discriminates on the basis of disability.

        B.     Order Defendant to institute and carry out policies, practices, and programs which

provide equal employment opportunities for qualified individuals with disabilities, and which

eradicate the effects of its past and present unlawful employment practices.

        C.     Order Defendant to make April Jackson whole by providing affirmative relief

necessary to eradicate the effects of its unlawful employment practices, including but not limited

reinstating Jackson to a direct-hire position or by providing appropriate front pay in lieu thereof.

        D.     Order Defendant to make April Jackson whole by providing compensation for past

and future pecuniary losses resulting from the unlawful practices described above, in amounts to

be determined at trial.

        E.     Order Defendant to make April Jackson whole by providing compensation for past

and future non-pecuniary losses resulting from the unlawful practices described above, including

but not limited to emotional pain, suffering, inconvenience, loss of enjoyment of life, humiliation,

and loss of civil rights, in amounts to be determined at trial.

        F.     Order Defendant to pay April Jackson punitive damages for its malicious and

reckless conduct, as described above, in amounts to be determined at trial.

        G.     Grant such further relief as the Court deems necessary and proper in the public

interest.

        H.     Award the Commission its costs of this action.



                                                  9
   8:19-cv-02100-HMH          Date Filed 07/29/19      Entry Number 1        Page 10 of 10




                                  JURY TRIAL DEMAND

      The Commission requests a jury trial on all questions of fact raised by its complaint.

DATED this the 29th day of July, 2019.

                                                Respectfully submitted:

                                                U.S. EQUAL EMPLOYMENT
                                                OPPORTUNITY COMMISSION

                                                JAMES L. LEE
                                                Deputy General Counsel
                                                131 M Street, NE
                                                Washington, DC 20507

                                                GWENDOLYN YOUNG REAMS
                                                Associate General Counsel

                                                LYNETTE A. BARNES
                                                Charlotte District Office Regional Attorney

                                                KARA GIBBON HADEN
                                                Supervisory Trial Attorney

                                                s/ Rachael S. Steenbergh-Tideswell
                                                RACHAEL S. STEENBERGH-TIDESWELL
                                                South Carolina Federal Bar No. 10867
                                                Senior Trial Attorney
                                                Charlotte District Office
                                                129 West Trade Street, Suite 400
                                                Charlotte, North Carolina 28202
                                                Telephone: (704) 954-6472
                                                Facsimile: (704) 954-6412
                                                Email: rachael.steenbergh@eeoc.gov

                                                ATTORNEYS FOR PLAINTIFF




                                              10
